Citation Nr: 0409900	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for small cell lung 
cancer, in remission,  with radiation-induced pulmonary fibrosis, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran completed periods of qualifying active service from 
October 1966 to October 1969, and from August 1973 to August 1977.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2001 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board has determined that additional development is required 
in this case prior to any final appellate review.  Accordingly, 
this appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if any 
further action is required on his part. 

The Board also observes that in December 2001, the veteran filed a 
formal claim for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Furthermore, in a July 2003 letter now 
associated with the claims file, the veteran reasserts his claim 
for TDIU, and may also be claiming direct or secondary service 
connection for several other medical disorders.  As these matters 
have not yet been adjudicated, the Board refers them to the RO for 
appropriate action.


REMAND

The RO afforded the veteran a VA examination in January 2001, in 
connection with his claim of entitlement to service connection for 
PTSD.  After the RO granted service connection, the veteran 
appealed with respect to the initial rating assignment.  He has 
not, however, been afforded a more contemporary VA examination, 
and, pertinent VA psychiatric treatment records contained in the 
claims file are dated only through May 2002.  In March 2004, the 
veteran's representative asserted that the January 2001 
examination report is now outdated, and also argued that such was 
inadequate because of the examiner's failure to assign a global 
assessment of functioning (GAF) score to the veteran.  See The 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board 
agrees that a new VA psychiatric examination to assess the current 
nature and of severity of the veteran's PTSD manifestations is 
warranted and also notes that any outstanding records of 
psychiatric treatment should be obtained prior to review by the 
Board.  

The Board also notes that in an April 2003 rating decision, the RO 
granted the veteran an increased rating of 10 percent, effective 
October 2002, for his service-connected small cell lung cancer, in 
remission, with radiation-induced pulmonary fibrosis.  In July 
2003, the RO received a statement in which the veteran expressed 
disagreement with that determination.  The RO has not issued a 
statement of the case in response to the veteran's notice of 
disagreement and so the Board will remand the claim at this time.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file in order to ensure that 
all notification and development action required by the VCAA and 
its implementing regulations is completed for the veteran's 
appeal, consistent with all governing legal authority.

2.  The RO should obtain the names and addresses for all VA and 
non-VA medical care providers who have treated the veteran for 
PTSD since in or around May 2002.  The RO should request signed 
releases from the veteran for any private medical records 
identified but not submitted.  Thereafter, the RO should undertake 
all necessary measures to obtain identified records and associate 
them with the claims file.

3.  After any additionally received records are associated with 
the claims file, the RO should arrange for the veteran to undergo 
a VA psychiatric examination in order to ascertain the current 
nature and severity of service-connected PTSD manifestations.  The 
RO must forward the claims file to the examiner for review in 
conjunction with the examination.  In the examination report, the 
examiner should identify all current symptomatology specifically 
associated with the veteran's PTSD, in accordance with the DSM-IV.  
The RO should assign the veteran a GAF score and provide a 
narrative explanation as to the significance of such.  The 
examiner should include an opinion as to the effect of the 
veteran's PTSD upon his ability to work.  A complete rationale for 
all opinions expressed and conclusions reached should be set forth 
in the examination report. 

4.  After the RO completes all indicated notification and 
development action, it should review the claims file and 
readjudicate the claim for an increased rating for PTSD based on 
consideration of the entire evidentiary record.  If the RO cannot 
grant the benefit sought on appeal in its entirety, it should 
furnish the veteran and his representative with a supplemental 
statement of the case and afford them a reasonable opportunity for 
response.

5.  The RO should also issue the veteran a statement of the case 
with respect to the claim of entitlement to an increased rating 
for small cell lung cancer, in remission, with radiation-induced 
pulmonary fibrosis.  The RO should include notice to the veteran 
of the laws and regulations governing his claim, the evidence 
considered, and the reasons and bases for the denial, to include 
the nature of evidence needed to substantiate the claim.  The RO 
should then advise the veteran of the time limit in which to 
perfect his appeal.  

Thereafter, subject to current appellate procedure, the RO should 
return the case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The RO must afford these claims expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



